Citation Nr: 9926146	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to service connection for a skin disorder, 
secondary to service connected major depressive disorder.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1994 to 
November 1995.

This appeal arises from December 1995 and June 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of any currently diagnosed 
erectile disorder.

3.  There is no medical evidence of a nexus between the 
veteran's service connected major depressive disorder and any 
skin condition.

4.  The veteran's major depressive disorder was manifested by 
a severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, and by 
psychoneurotic symptoms which were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment prior to February 11, 1998, 
under the former rating criteria, and by emotional tension 
and evidence of anxiety productive of mild social and 
industrial impairment, from February 11, 1998, under the 
former criteria.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for erectile 
dysfunction is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for a skin 
disorder, secondary to service connected major depressive 
disorder, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for a 70 percent evaluation prior to 
February 11, 1998, and for a 10 percent evaluation from 
February 11, 1998, for major depressive disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9405 (1996); 
38 C.F.R. §§ 4.125-4.130, Diagnostic Code 9434 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes a February 1997 statement from the 
veteran's representative requested that a scheduled February 
3, 1997 RO hearing be canceled, due to recent VA treatment of 
the veteran.  The representative requested that these records 
be obtained, and indicated the "veteran reserve[d] the right 
to request a hearing after this information is considered, if 
it is deemed necessary."  Those records have now been 
obtained.  To date neither the veteran nor his representative 
have requested a rescheduling of that hearing.  Hence, the 
Board deems the hearing request has been withdrawn.  See 
38 C.F.R. § 20.704 (1998).  Therefore, the veteran's claims 
must be adjudicated on the evidence now of record.

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  In addition, a 
disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448-50 (1995).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  See Savage, 10 Vet. App. at 497-98.

For the reasons which will be explained below, the Board 
finds that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims for service connection are well grounded.  As 
such, his claims for service connection must be denied as not 
well-grounded.

A.  Erectile Dysfunction

The veteran's service medical records contain his June 1993 
enlistment medical history report, which indicates he 
reported a pre-service history of frequent or painful 
urination at age 16 years, and a venereal disease, i.e., 
gonorrhea, also at age 16 years.  A May 1994 treatment report 
indicates the veteran requested testing for a sexually 
transmitted disease, complaining of itching inside his penis 
for three weeks.  All tests, including a bacteriology test, 
were negative.  The assessment was questionable urethritis.  
A June 1994 treatment report indicates the veteran complained 
of pain in his genital area, which began five months before, 
which was noted to be prior to enlistment.  The assessment 
was probable resistant urethritis.  A January 1995 report 
indicates the veteran wished a referral to urology for 
decreased erections and premature ejaculation, which had been 
occurring for one year (prior to enlistment).  The assessment 
was sexual dysfunction, rule out depression.  Another January 
1995 report indicated laboratory work had been accomplished, 
which were within normal limits.  The assessment was sexual 
dysfunction.  Another January 1995 report indicated the 
veteran insisted there must be a physiological cause for his 
sexual problems.  The health professional indicated the 
veteran's insight continued to be limited, and indicated that 
further details were in a Mental Health Clinic report.  The 
veteran mood was noted to be dysphoric, quiet, and sad.  The 
pertinent assessment was Axis I, premature ejaculation, 
acquired type, and male erectile disorder.  The veteran was 
referred to the Family Practice Clinic to rule out 
physiological causation.

A February 1995 report from the Mental Health Clinic 
indicated the veteran had started aerobic exercises and was 
including more fruit in his diet.  He indicated "that was 
the missing link," and reported "the change was like night 
and day."  He reported feeling more vitalized, and that the 
sexual problems had remitted for now.  The pertinent 
assessment was Axis I, premature ejaculation, acquired type, 
and male erectile disorder.  Another February 1995 Family 
Practice Clinic report indicated the veteran was seen to 
follow-up on his bladder infection.  The assessment was 
premature ejaculation and erectile dysfunction.  A later 
February 1995 Mental Health Clinic report indicated the 
veteran reported no relapse in his sexual functioning.  The 
pertinent assessment was Axis I, premature ejaculation, 
acquired type, resolving, male erectile disorder, resolving, 
and relational problems, not otherwise specified.  The plan 
was to provide the veteran cognitive skills which might be 
used to prevent a relapse of any sexual dysfunction.  A March 
1995 laboratory report indicated a urethral specimen was 
negative.

An April 1995 Mental Health Clinic report indicated the 
veteran had been seen in the emergency room earlier that 
month, and subsequently had seen another physician.  The 
veteran complained of sleep problems, decreased energy, 
decreased concentration, decreased appetite, decreased 
libido, and crying spells.  Personal issues were discussed.  
His mood was noted to be dysphoric and angry, and his content 
of thought was tangential and ruminative (preoccupied with 
certain thoughts and ideas).  The pertinent assessments were 
Axis I, male erectile disorder, obsessive-compulsive 
disorder; Axis II, narcissistic and obsessive-compulsive 
traits.  There are no further reports of any complaints of, 
or treatment for, erectile dysfunction in the veteran's 
service medical records.  There is also no discharge 
examination report of record.

No post-service treatment reports whatsoever have been 
submitted indicating any complaints of, or treatment for, any 
sexual dysfunction.  Thus, there is no medical evidence of 
any current erectile dysfunction.

As noted above, a well-grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  Also as previously noted, a well-grounded 
claim requires a medical diagnosis of a current disability in 
order to be plausible.  In the absence of such evidence, the 
veteran's claim for service connection for erectile 
dysfunction must be denied as not well grounded.  See Epps, 
supra.

B.  Skin Disorder

The veteran's service medical records contain a July 1994 
report which indicates he was seen for complaints of a rash 
over his body and face.  He reported he had changed soap, 
etc., but that nothing seemed to help.  He had also used 
benzoyl peroxide.  These were noted to be acne-like lesions.  
He also complained of his feet "breaking down," and 
cracking between his toes.  The assessments were acne and 
tinea pedis.  An August 1994 report indicates the veteran had 
a rash, possibly from poison ivy.  The assessment was poison 
ivy contact dermatitis.  Another August 1994 report indicates 
the veteran was seen for acne treatment.  Upon physical 
examination the veteran skin was noted to be oily with 
pustules and a few scars in the perinasal region.  The 
assessment was acne.  An August 1994 Dermatology Clinic 
consultation report indicates the veteran had both acne and 
eczema, aggravated by working in pavement services.  He 
requested cross-training.  A note on that report indicated 
cross-training required a specialist's evaluation.  Another 
August 1994 report indicates the veteran had very sensitive 
skin; that he was working in pavement services, where he was 
exposed to chemicals which caused his skin to break out, 
especially on his face and forearms.  The assessment was acne 
and eczema.

A September 1994 report indicates the veteran was seen for a 
possible allergic reaction, with a rash on his face that 
itched.  The veteran reported that his acne was recently 
worse with shaving.  The assessment was face acne with 
irritation.  A September 1995 report indicates the veteran 
complained of a recurrent rash which was worse in hot 
weather, and which was pruritic.  A notation indicated it was 
only on the left arm that day.  A papular, scaling rash was 
noted.  The assessment was eczematous rash.  An October 1995 
report indicated the veteran was seen for athletes foot, 
acne, and for a while, jock itch.  Upon examination both feet 
were noted to have intradigital peeling /maceration.  The 
crural area had linear fissuring and mild maceration.  The 
impression was concomitant tinea pedis/cruris.

A December 1995 VA treatment report contains a diagnosis of 
acne.  There are not further medical records indicating any 
complaints of, or treatment for, acne or eczema.

In summary, there is no medical evidence of record, either in 
the veteran's service medical records or post-service, which 
indicates that any skin disorder is proximately due to or the 
result of the veteran's service-connected major depressive 
disability.  In the absence of medical evidence of a nexus or 
relationship between a currently diagnosed skin disorder and 
the veteran's service connected disability the veteran has 
not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim for service connection is well grounded.  Accordingly, 
the veteran's claim for service connection for a skin 
condition, secondary to service-connected major depression, 
must be denied as not well grounded.

C.  Conclusion

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

With regard to the veteran's representative's request, in the 
June 1999 Informal Hearing Presentation, that the veteran be 
provided a VA examination to determine whether he has current 
erectile dysfunction and to seek a nexus opinion as to the 
veteran's skin condition, the Board notes the veteran may be 
considered for a VA examination pursuant to 38 C.F.R. § 3.326 
only after his claim is determined to be well grounded.  See 
38 C.F.R. § 3.326(a); Slater v. Brown, 9 Vet. App. 240, 244 
(1996).

II.  Evaluation of Major Depressive Disorder

Service connection for a major depressive disorder was 
granted by the December 1995 RO decision on appeal.  A 10 
percent evaluation, effective November 11, 1995, was 
assigned.  The veteran appealed only the assigned evaluation.

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; 
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The basis 
of disability evaluations is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the rating for the veteran's service-connected 
disability is effective November 11, 1995, the day after the 
veteran's discharge from active duty.  Thus, the Board will 
consider whether a higher rating is warranted subsequent to 
that date.

A December 1995 VA treatment report indicates the veteran 
complained of poor sleep, an inability to concentrate/focus, 
an inability to cope with anger appropriately, apathy, and a 
poor appetite.  Upon observation the veteran was noted to be 
oriented, in no acute distress, with a flat affect, and was 
coherent and cooperative.  The assessment was depression.  
Prozac was prescribed.

A May 1996 VA treatment report indicates the veteran 
presented with the statement, "I might need to be 
hospitalized."  He presented with difficulty with 
depression, but no suicidal or homicidal ideation, no energy, 
and no motivation.  He reported, "I just feel numb."  He 
also reported insomnia and headaches.  He reported feelings 
of sadness and anger.  He reported having worked for one 
month, but now was unemployed.  He reported financial 
problems.  He reported being prescribed Prozac, and taking 
that drug, but that it didn't do any good, and he ran out of 
it a month before.  The diagnosis was depression.

A July 1996 VA treatment report indicated the veteran 
reported being unemployed; being discharged from the Air 
Force due to depression related to stress, and that the 
stressors were not receiving job training in the Air Force 
and his Air Force roommate running up the veteran's telephone 
bill and causing the veteran financial difficulty.  He also 
reported an unhappy and abusive childhood.  Although he 
voiced a sense of hopelessness, he also talked of making 
plans for credit counseling, VA vocational rehabilitation, 
and school.  He reported anxiety attacks where he became 
nervous for no reason, with a decreased appetite and a 
nervous stomach, headaches, and chest pains.  His speech was 
noted to be clear and coherent, although vague and rambling, 
his eye contact was poor, and his mood and affect were 
slightly anxious.  He was dressed in a clean T-shirt and 
dirty bluejeans.  He denied psychotic symptoms.  His memory 
was intact, his insight was "O.K.," but his judgment was 
slightly impaired.  He denied suicidal or homicidal 
ideations.  He reported no visual or auditory hallucinations.  
He reported currently taking no medications.  He reported two 
female relationships over the past several months, which had 
not worked out.  He denied a history suggestive of PTSD.  The 
impression was adjustment disorder, rule out depression.

An August 1996 VA treatment report indicates the veteran 
reported being depressed, with decreased energy, sleep and 
appetite.  He also reported being paranoid, thinking that 
people were out to get him.  The diagnosis was 
schizoaffective disorder.

A February 1998 VA report of a mental disorders examination 
by an examiner who indicated she had carefully reviewed the 
claims file, revealed the veteran was single, currently 
employed, and was also a full-time student.  The veteran 
vaguely stated his chief complaints were about people who 
resented someone who achieved, and that the military and the 
legal system were about people having the power to "break or 
make another individual."  He reported he keeps to himself, 
he's very busy, he works very, very long hours, and goes to 
school full time.  He reported he believes depression is 
triggered by a chemical reaction, and if he kept busy 
reading, working out, and running, it would counteract the 
depression.  He also indicated that he was placed in a 
"legal situation" in the military that triggered his 
depression.  He reported currently being on no medication.  
He again reported receiving an "early out" due to 
depression.  He reported beginning a job as a mail handler at 
the Post Office in November 1997, and currently working over 
40 hours per week.  He also again reported in detail his 
unhappy childhood.  He reported he was in his third quarter 
at ITT Tech, studying electrical engineering, and was a full-
time student.

Upon mental status examination the veteran was very neatly 
dressed and was pleasant, cooperative, and friendly 
throughout the interview.  His affect, however, was noted to 
be hyperserious, and he seldom spontaneously smiled.  He 
appeared to take his life and his own situation very 
seriously.  He believed his depression was a life-long thing, 
and that he had "lost some people" due to anger.  He 
reported no current suicidal ideations.  His speech was noted 
to be appropriate, but he was long-winded and tended to give 
philosophical answers to simple questions.  He denied 
auditory hallucinations, but essentially reported he fairly 
often had "revelations," or visions, which he called 
"infinite intelligence," or a "rush of information."

He reported being currently depressed, but that he felt he 
would be depressed all of his life, and that he needed to 
work (keep busy) through it.  He reported feeling lonely and 
not "having anybody."  The diagnoses were: Axis I, the 
diagnosis of major depression appears supported; Axis II, no 
formal diagnosis given - the interview strongly suggests the 
presence of paranoid, narcissistic and obsessive-compulsive 
personality traits; Axis III, see medical records; Axis IV, 
psychosocial stressors - moderate stressors exist - the 
veteran keeps himself very busy with a schedule that allows 
little time for sleep and relaxation; Axis V, current Global 
Assessment of Functioning (GAF) would be estimated to be 75, 
with the veteran showing some mild symptoms, but being full-
time employed and a full-time student - his symptoms involve 
having few friends, being socially isolated, and having, 
perhaps, some very unusual thoughts.  

During the pendency of this appeal the schedular criteria for 
evaluating PTSD were changed, effective from November 7, 
1997.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  To give the 
veteran every consideration with respect to the current 
appeal, the claim will be evaluated under both the former and 
the revised rating criteria.

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 100 percent rating required 
that the veteran's attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  It required totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran had to be demonstrably unable to obtain or retain 
employment.

A 70 percent rating required that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were to be of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.

A 50 percent rating required that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 30 percent rating required a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
have resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The term "definite" has been 
defined as "distinct, unambiguous, and moderately large in 
degree," and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA. O.G.C. Prec. Op. No. 9-93 (Nov. 9, 
1993); Hood v. Brown, 4 Vet. App. 301 (1993).

The requirements for a 10 percent rating were less than the 
criteria for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.

A noncompensable rating required that there be neurotic 
symptoms which might somewhat adversely affect relationships 
with others but which did not cause impairment of working 
ability.

Note 1 to that section provides that social impairment per se 
will not be used as the sole basis for any specific 
percentage evaluation, but is of value only in substantiating 
the degree of disability based on all of the findings.  Note 
2 provides that the requirements for a compensable rating are 
not met when the psychiatric findings are not more 
characteristic than minor alterations of mood beyond normal 
limits; fatigue or anxiety incident to actual situations; 
minor compulsive acts or phobias; occasional stuttering or 
stammering; minor habit spasms or tics; minor subjective 
sensory disturbances such as anosmia, deafness, loss of sense 
of taste, anesthesia, paresthesia, etc.  When such findings 
actually interfere with employability to a mild degree, a 10 
percent rating under the general rating formula may be 
assigned.

As noted above, for a 70 percent evaluation under the former 
criteria, the evidence must show that the veteran's ability 
to establish or maintain effective or favorable relationships 
with people was severely impaired, in that the psychoneurotic 
symptoms must have resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
severe industrial impairment.  Such has been shown in this 
case, from November 11, 1995 to February 11, 1998.  As noted 
above, the veteran was unemployed during this period, his 
mood and effect were anxious or flat, his judgment was 
impaired, he was angry, he had sleep problems, and he was 
reportedly paranoid.

The relevant medical evidence, however, does not indicate 
that, during the period prior to February 11, 1998, the 
veteran's attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, or that totally incapacitating 
psychoneurotic symptoms were exhibited, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
evidence also did not show that the veteran was demonstrably 
unable to obtain or retain employment.  The Board does 
acknowledge that the veteran was unemployed during this 
period of time, but was reportedly employed full-time by 
November 1997, thus indicating that the veteran's psychiatric 
symptomatology did not prevent employment.

Based on the foregoing, the Board finds that the veteran's 
major depression symptomatology rises to the level required 
for a 70 percent evaluation under the former criteria for the 
period from November 11, 1995 to February 10, 1998, see 
38 C.F.R. § 4.7, but does not rise to the level required for 
a 100 percent evaluation under the former criteria, for that 
period.

Based on the results of the February 11, 1998 examination, 
which noted only "perhaps" some very unusual thoughts, and 
no overt depressive symptoms, and that not only was the 
veteran working full-time, but also overtime while being a 
full-time student, was on no medication, and had a 75 GAF 
scale score, and in consideration of the provisions of Note 
2, above, the Board finds a 10 percent evaluation is 
warranted from February 11, 1998, under the former criteria.  
The medical evidence, however, does not reveal that, as of 
February 11, 1998, the veteran had such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  As noted above, 
the term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree," and 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
Simply put as of the date of the VA examination the veteran's 
psychiatric symptomatology was shown to be no more than mild.


Mental disorders are currently rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9201-9521.  A major 
depressive disorder is currently rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9434.  As noted above, the 
veteran has been assigned a 10 percent rating for major 
depression.  Under the General Rating Formula for Mental 
Disorders, where a mental condition has been formally 
diagnosed, but the symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable rating is 
warranted.

A 10 percent rating is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, 70 percent, requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Applying the same symptomatology and rationale as with the 
former rating formula criteria, the Board finds that, under 
the revised criteria, see 38 C.F.R. § 4.7, the veteran's 
symptomatology does not exhibit the necessary total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, as to warrant a 
100 percent evaluation under the revised criteria from 
November 11, 1995 to February 10, 1998.

The Board also finds, by applying the same symptomatology, 
GAF scale score, and rationale as with the former rating 
formula criteria, to the revised criteria, a 10 percent 
evaluation is warranted from February 11, 1998, as the 
veteran's symptomatology reveals occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or where symptoms 
are controlled by continuous medication.  The Board does not 
find that the veteran's symptomatology, however, exhibits the 
necessary occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), as to warrant a 
30 percent evaluation under the revised criteria.

The Board thus finds the preponderance of the evidence is 
against a rating in excess of 10 percent for a major 
depressive disorder after February 11, 1998.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim after February 10, 
1998, the doctrine is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for erectile dysfunction is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder, secondary to service 
connected major depressive disorder, is denied.

A 70 percent evaluation prior to February 11, 1998, and a 10 
percent evaluation from February 11, 1998, major depressive 
disorder, is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


